OPINION OF THE COURT
Per Curiam.
Order entered November 22, 1994 reversed, without costs, *58defendant’s motion to dismiss is denied, and the action is reinstated.
Plaintiff, a tenant shareholder in the defendant cooperative, sued in the Small Claims Part for "breach of agreement” in connection with defendant’s alleged failure to paint his apartment. Defendant’s CPLR 3211 (a) (7) dismissal motion was granted by Civil Court upon its finding that plaintiff had "failed to put forth a prima facie case for breach of contract”.
We reiterate the rule that pretrial motions to dismiss for failure to state a cause of action should rarely, if ever, be entertained in Small Claims Court (Ben-Aretz v Neustein, NYLJ, Apr. 7, 1995, at 25, col 3 [App Term, 1st Dept]; Weiner v Tel Aviv Car & Limousine Serv., 141 Misc 2d 339). That court has adopted an "informal and simplified procedure” (CCA 1804) for the inexpensive and expeditious resolution of minor claims. The informality and convenience of small claims practice is necessarily frustrated by requiring pro se litigants to respond to formal motion practice under the CPLR prior to the hearing of their case. "Substantial justice” will best be rendered in this unexceptionable matter by a prompt trial of the simple issues in dispute.
In reinstating the action, we express no view as to its ultimate outcome on the merits.
Parness, J. P., McCooe and Freedman, JJ., concur.